In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0416V
                                        UNPUBLISHED


    GREGORY BACON,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: September 9, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Curtis R. Webb, Twin Falls, ID, for petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On March 19, 2019, Gregory Bacon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (“GBS”) after
receiving the influenza vaccine on January 18, 2013. Petition at ¶¶ 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On September 8, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent states “[i]It is [his] position that [P]etitioner has satisfied the
criteria set forth in the recently revised Vaccine Injury Table (‘Table’) and the
Qualifications and Aids to Interpretation (‘QAI’), which afford petitioner a presumption of

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
causation if: the diagnosis of GBS is sound; the onset of GBS occurs between three and
forty-two days after a seasonal flu vaccination; and, there is no identified more likely
alternative diagnosis.” Id. at 4 (citing 42 C.F.R. § 100.3(a)(XIV)(D) (GBS Table entry),
(c)(15) (applicable QAI section)). Respondent further agrees that “based on the record
as it now stands, [P]etitioner has satisfied all legal prerequisites for compensation under
the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2